Citation Nr: 0901335	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss, and, if so, whether 
service connection is warranted.

2.  Entitlement to increased rating for folliculitis and 
furunculosis of the buttocks.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The veteran served in the military from August 1965 to 
September 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied an increased evaluation for 
folliculitis and furunculosis of the buttocks, evaluated as 
noncompensable, and that denied service connection for 
hearing loss. 

The veteran testified at a travel board hearing before the 
undersigned in July 2008.  A transcript has been associated 
with the claims folder.  

During the course of his July 2008 personal hearing, the 
veteran raised the claim of entitlement to service connection 
of a skin disorder of the arms, to include prurigo nodularis.  
This issue has not been considered by the RO and is therefore 
referred to the RO for appropriate consideration.  

The issue of entitlement to an increased evaluation for 
folliculitis and furunculosis of the buttocks is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. An unappealed RO rating decision, dated in February 2004, 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2. Additional evidence received since the February 2004 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for bilateral hearing loss.

3. The preponderance of the evidence is against a finding 
that the veteran incurred or aggravated a disability of 
bilateral hearing loss during his military service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, denying the claim of 
service connection for bilateral hearing loss, is final. 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence have been submitted for the 
claim of entitlement to service connection for bilateral 
hearing loss; the claim is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3. The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection 
for bilateral hearing loss, that petition has been granted, 
as discussed below.  As such, the Board finds that any error 
related to the VCAA on that petition is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's claim for service connection 
for bilateral hearing loss and an increased rating for a skin 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to adjudication, a letter dated in January 2006 fully 
satisfied the duty to notify provisions for the petition to 
reopen the claim for service connection of bilateral hearing 
loss as well as the underlying claim for service connection.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's service medical records, VA medical 
records, and private medical records are in the file.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.

The duty to assist also includes providing a medical 
examination when such is necessary to make a decision on a 
service connection claim, as defined by law.  The veteran was 
afforded an October 2006 VA examination.  Further examination 
or opinion is not needed on this claim because, at a minimum, 
the medical opinion in evidence concludes that the claimed 
conditions are not at least as likely as not associated with 
the veteran's military service.  This is discussed in more 
detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material

The veteran previously filed for service connection for 
bilateral hearing loss in March 2003.  That claim was denied 
in a February 2004 rating decision on the basis that the 
medical evidence submitted did not provide a diagnosis for 
hearing loss.  The veteran did not initiate an appeal and the 
underlying decision became final.  38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In the veteran's prior claim, he supplied no substantive 
evidence the he incurred bilateral hearing loss during 
service.  The claim file contained VA treatment records dated 
from July 1981 to February 2004.  These medical records do 
not show that the veteran underwent any type of hearing loss 
treatment or was diagnosed with bilateral hearing loss.  

Since the veteran's prior claim, the veteran submitted an 
October 2005 hearing evaluation report wherein the examiner 
diagnosed him with hearing loss and amplification 
possibilities, and opined that the hearing loss was, in part, 
due to the veteran's service.  As this evidence is both new 
to the record and pertains to incurrence, it raises a 
reasonable possibility of substantiating the claim.  The 
Board concludes that new and material evidence has been 
submitted; the claim for service connection for bilateral 
hearing loss is reopened.  See 38 C.F.R. § 3.156, supra.  

III. Service Connection

The veteran contends that he has bilateral hearing loss as a 
result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to the claim of service connection for a hearing 
loss disability, the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

As provided above, the claims file includes an October 2005 
hearing evaluation wherein the examiner provided audiogram 
results of normal hearing through 1000 Hzm, dropping to a 
mild to severe high frequency sensorineural hearing loss in 
both ears.  The Board concedes the existence of a current 
disability.

The veteran reports bilateral hearing loss as a result of in-
service noise exposure in Vietnam.  The veteran's service 
personnel records show that the veteran was an advanced 
conventional weapons operator and aircraft weapons operator 
during the Vietnam War.  The Board acknowledges that the 
veteran's description of noise exposure is consistent with 
his service occupation.  

The veteran's service medical records show no record of 
bilateral hearing loss.  A November 4, 1965 treatment note 
indicates the that veteran had a history of fainting spells, 
provided that he suffered from hearing loss which varied from 
side to side, and ordered an audiological examination to be 
performed to verify this finding.  A November 26, 1965 
treatment note indicates that an audiogram was performed and 
the results were normal.  The remaining records are devoid of 
a diagnosis or treatment for bilateral hearing loss.  His 
August 1969 separation examination lists his ears and ear 
drums as normal, with no disease or defect.  The Board notes 
that the veteran underwent an audiological evaluation at 
separation which showed, pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
10
LEFT
30
15
5
15
15

While these results showed a change in the veteran's hearing 
from the time of service induction to his service separation, 
these results were insufficient to establish a disability.  
See 38 C.F.R. § 3.385, supra.

Again, the veteran underwent an October 2005 hearing 
evaluation wherein the examiner provided audiogram results of 
normal hearing through 1000 Hzm, dropping to a mild to severe 
high frequency sensorineural hearing loss in both ears.  The 
veteran's word recognition scores were 92 percent in the 
right ear and 96 percent in the left ear.  The examiner noted 
that the veteran's hearing loss has characteristics of noise-
induced hearing loss and opined that it was plausible that 
the veteran's hearing loss was caused, in part, by in-service 
noise exposure.  The examiner recommended that the veteran 
submit to a VA compensation and pension evaluation for 
hearing loss.  

Thereafter the RO ordered and the veteran submitted to an 
October 2006 VA examination.  The examiner reviewed the 
veteran's medical and service records and noted that the 
veteran had (i) normal hearing at his entrance examination in 
August 1965, (ii) slight hearing loss during the separation 
examination in August 1969, and (iii) mild to severe high 
frequency sensorineural hearing loss during the October 2005 
evaluation.  The examiner also commented that the veteran was 
subjected to in-service noise exposure. 

During the audiological examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
80
85
LEFT
50
45
65
85
95

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The examiner noted that the veteran's speech recognition 
tests indicated normal ability in his right ear and good 
ability in his left ear.  The examiner observed that these 
findings were inconsistent with the puretone thresholds in 
the right ear, with fair agreement with the left ear.  
Further, the examiner noted that the responses to the 
puretone stimuli were inconsistent.  Upon review of the 
veteran's medical records, the examiner remarked that the 
October 2005 results indicated significantly better hearing 
than the current results despite the fact that the veteran 
reported little change in his hearing since the October 2005 
test.  The examiner indicated that the overall reliability of 
the tests was poor.  Nevertheless, the examiner diagnosed the 
veteran with (i) moderately severe to severe, sensorineural 
hearing loss in the right ear and (ii) moderate to profound 
sensorineural hearing loss in the left ear.   Based upon the 
foregoing, and in contrast to the 2005 examination opinion, 
the examiner opined that the veteran's hearing loss was less 
likely than not due to in-service noise exposure.  The 
examiner based his opinion on the fact that the veteran's 
hearing was normal in both ears upon his separation 
examination.  

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board gives more weight to the October 2006 VA 
examination.  While the October 2005 hearing evaluation is 
credible, the examiner based his nexus on the veteran's oral 
history alone.  There is no indication that the examiner 
reviewed the veteran's service or post-service medical 
records to verify the veteran's testimony.  In contrast, the 
October 2006 VA examination report indicates that the 
examiner reviewed the veteran's medical and service records, 
conducted hearing tests, and then opined that the bilateral 
hearing loss was not likely due to military noise exposure.  
This examiner observed that the veteran had slight hearing 
loss at service separation.  The separation examination 
results show that the veteran's left ear hearing was slightly 
abnormal at 500 Hz, although not reaching the level of 
disability.  See Hensley and 38 C.F.R. § 3.385, both supra.  
However, the October 2005 examination results provide that 
the veteran's hearing was normal through 1000 Hz, indicating 
that his hearing had actually improved within the 500 Hz 
range.  Because the claims file provides an inconsistent 
disability profile, it is important that the nexus opinion be 
based upon a complete review the veteran's medical and 
service records, in addition to a hearing evaluation.  The 
examiner at the October 2006 VA examination has completed 
such a review and examination.  As such, the VA medical 
examiner's opinion and the testing results weigh heavily 
against the claim.  

The Board also acknowledges that the veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Here, while he is competent to argue that he has been 
suffering from chronic hearing loss since service discharge, 
the Board finds that the veteran's lay statements regarding 
are outweighed by the service, post-service treatment records 
(indicating hearing loss that began many years after 
service), and the VA medical opinion cited above.  The Board 
finds it to be particularly significant the veteran first 
filed a claim for service connection for hearing loss in 
March 2003, over three decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  Further, as to his argument that 
he was not afforded a separation examination,  the record 
clearly shows that the veteran was in fact given a separation 
examination and his hearing was tested at that time.  The 
veteran's statements at his 2006 VA examination are also 
inconsistent with the audiological results.  During this 
examination, the veteran indicated little change in his 
hearing since the October 2005 tests.  However, the October 
2006 evaluation report shows a more dramatic hearing loss 
than the veteran reported.  Further, it also indicates that 
the results for the puretone thresholds were inconsistent 
with the veteran's speech recognition results.  As the 
veteran's statements are conflicting, the Board can afford 
them little weight.  

In April 2008, the veteran submitted third-party statements 
from individuals who knew the veteran prior to his entry into 
service.  These individuals opined that the veteran's hearing 
loss is a result of his service.  While these individuals are 
competent to report what they have observed, like the 
veteran, however, they are not able to provide diagnosis or 
nexus evidence.  See Layno and Espiritu, supra.  Their 
statements are vague in nature and in no way are stronger 
than the veteran's own statements to the same effect.

After a comprehensive weighing of the evidence, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss was 
incurred in or is related to his in-service noise exposure.  
See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic diseases of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The record does not reflect a 
diagnosis of a hearing loss disability within one year of 
service separation.  Indeed, there is no competent evidence 
of treatment or diagnosis of hearing loss until 2005, which 
is again is over three decades post-service.  He therefore 
cannot benefit from application of the presumption.  Id.

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is granted, to this extent only.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.

Here, the Board notes that the veteran was afforded a VA 
examination in October 2006 to assess the severity of his 
service connected folliculitis and furunculosis of the 
buttocks.  However, at his July 2008 hearing before the 
Board, the veteran and his wife claimed that the disability 
had worsened since his last examination.  Notably, in 
indicating that she is a nurse and that she had evaluated the 
veteran's buttocks prior to the hearing, the veteran's wife 
expressed her professional opinion that the condition had 
worsened since 2006.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
the Board finds that a more recent VA examination is in order 
in this case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected 
folliculitis and furunculosis of the buttocks.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The veteran should be asked to 
provide the names of all VA and non-VA 
health care providers that have treated 
him for his folliculitis and 
furunculosis of the buttocks since 2006.  
After securing the necessary release, 
those records should be obtained.  Any 
negative reply should be properly 
annotated into the record.

2.  Thereafter, the veteran should be 
referred for a VA dermatology 
examination.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies and other diagnostic procedures 
deemed necessary, should be conducted.  
A detailed medical and occupational 
history should be obtained.  The 
examiner should describe in detail all 
symptoms reasonably attributable to 
service-connected skin disorder and its 
current severity.

The examiner should describe the area(s) 
of the body affected by the skin 
condition, to include the percentage of 
the entire body affected and the 
percentage of exposed area(s) affected.  
For example, less than 5 percent of the 
entire body or less than 5 percent of 
exposed areas; or at least 5 percent but 
less than 20 percent of the entire body, 
or at least 5 percent but less than 20 
percent of exposed areas, etc.

The examiner should also specifically 
note whether the veteran has been 
prescribed any systemic therapy such 
corticosteroids or other 
immunosuppressive drugs, as well as the 
period of time prescribed during the 
prior 12 months.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate each claim by evaluating 
all evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued. If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


